Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 12 is directed to a method of styling hair while the previously presented claims are directed to a hair styling device. The product as claimed can be used in a materially different process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 recites “the radiation source” and “the heat source” in the last clause thereof, where the remaining portion of the claim refer to these elements are “the source of radiation” and “the source of heat”. Consistent language should be used in the claims; thus, the claims require amending to recite “the source of radiation” and “the source of heat”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “source of heat” and “source of radiation” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “heat” and “radiation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6, 10 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the heat source may be a hot plate and the radiation source may be a continuous wave, pulsed laser source or intense pulsed light device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires the source of radiation is operable for only radiating the hair cortex of the strand of hair and the combined heating and radiating effect comprises heating the hair cuticle to a first temperature by contact heating from the heat source. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Warner et al. (US 20040206368). 
Regarding claims 1, 3 and 11, Warner et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (housing formed by 30,32,34 and housing formed by 40, 42, 44 are hinged at 36,46) having opposable parts (32,34; 42,44) that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of heat (source providing heat to 32, 42, Refer to paragraphs 0046, 0048) is operable for heating a strand of hair, a source of radiation (Refer to paragraphs 0037-0038, 0043-0045 and 0047) arranged within the opposable part of the hinged housing, wherein the source of radiation is operable for only radiating the hair cortex of the strand of hair, wherein the source of radiation is configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules to heat the melanin granules; and wherein the heat source and the radiation source are arranged relative to each other for a combined heating and radiating of the hair cortex of the strand of hair; wherein during the combined heating and radiating of the hair cortex, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature, and the source of heat and source of radiation are configured to heat the hair cortex to a second temperature exceeding the first temperature  of the hair cuticle (Refer to paragraphs 
Regarding claim 5, Warner et al. disclose the source of radiation is arranged for providing radiation having a wavelength between 450 and 650 nm (Refer to claims 8, 27 and 29).
Regarding claim 6, Warner et al. disclose the source of radiation is arranged for providing radiation having a wavelength of 550 nm (Refer to claims 8, 27 and 29).
Regarding claim 7, Warner et al. disclose the source of heat comprises a hot plate (Refer to Figure 4 and paragraph 0048, opposable part 42 is a heated plate). 

Claims 1-4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Washington et al. (US 2015/0173480). 
Regarding claims 1, 3 and 11, Washington et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (20, 20’) having opposable parts that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of 

Regarding claim 4, Washington et al. disclose the first temperature is no more than 120 °C. Washington teaches the temperature is preferably between about 100 and 150°C (Refer to paragraph 0061) which includes values within the claimed range of less than 120°C.
Regarding claim 5, Washington et al. disclose the radiation source is arranged for providing radiation having a wavelength of 450 nm to 650nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths with an upper limit of about 450 nm which also anticipates the range as it includes 450 nm. 
Regarding claim 6, Washington et al. disclose the radiation source is arranged for providing radiation having a wavelength of 550 nm. Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed value as 550 nm is included therein. 
Regarding claim 7, Washington et al. further disclose the heat source (9,5,6) is a hot plate (Refer to Figures 1-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 and 10 are rejected under 35 U.S.C. 103(a) as unpatentable over Warner et al. as evidenced by Washington et al. (US 2015/0173480).
Regarding claims 2 and 4, Warner et al. discloses the hair care device of claim 1 above; however, Warner et al. are silent with regard to the first temperature being less than 140 degrees Celsius and less than 120 degrees Celsius. Washington et al. disclose a similar hair care device having hinged housing with a heat source and a radiation source in the same opposable part of the hinged housing (Refer to Figures 1-10 and paragraphs 0044, 0062-0064, 0070-0072). Washington et al. teach the heat transmitting area 11 of the device or the hair can be heated to a temperature of from between about 50 degrees Celsius and about 180 degrees Celsius (Refer to paragraph 0061) and provides exemplary operation of the device at 121 degrees Celsius (Refer to paragraph 0084); thus, the hair cuticle can be heated to up to 140 degrees Celsius, up to 120 degrees and as low as 50 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 10, Warner et al. discloses the hair care device of claim 1 above; however, Warner et al. are silent with regard to at least one of the source of heat and the source of radiation is configured for a regulated operation. It is well-known and conventional practice for sources of heat and radiation to configured for regulated operation as evidenced by Washington et al. For example, the source of heat is regulated by a temperature control (Refer to paragraphs 0070-0072). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device disclosed by Warner et al. such that at least one of the source of heat and the source of radiation be configured for a regulated operation as Washington et al. demonstrates it is well-known and conventional practice for such means to be configured for regulated operation. 

Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103(a) as unpatentable over Rollat-Corvol et al. (US 20110120487) as evidenced by Warner et al. (US 20040206368).
Regarding claim 1, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion, which include 
Rollat-Corvol et al. are silent regarding the source of radiation being in the same opposable part as the source of heat. Rollat-Corvol et al. explains the device includes various treatment means, such as dispensing means, radiation means, etc., which are incorporated into the device to subject the hair to the particular treatment or combinations of treatments provided thereby. One of ordinary skill in the art understands that if the hair is to be subjected to intense light beams, it must be incorporated into the portion of the device disclosed by Rollat-Covol et al. which treats the hair where in the embodiments having a hinged housing, the opposable parts treat the hair; thus, the radiation source would need to be provided in at least one of the opposed parts. It is well-known in the art for heat and radiation sources to be provided in the same opposable part of a hair treatment device as evidenced by Warner et al. Warner et al. provide a hair treatment device (Refer to Figures 3 and 4) having opposed parts (32,34; 42,44) where the source of radiation and source of heat are provided in the same opposed part (32; 42, Refer to paragraphs 0044-0048). It would have been 
Regarding claim 2, Rollat-Corvol et al. as evidenced by Warner et al. disclose the first temperature is no more than 140[Symbol font/0xB0]C (heat source heats device/appliance to provide an exposure temperature within ranges disclosed as described in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C, such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” or lower than or equal to the temperature provided by the heat source i.e. 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C). The disclosed range of values includes operating temperatures which would result in the first temperature of the hair cuticle being less than 140[Symbol font/0xB0]C.
Regarding claims 3 and 5, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the radiation source is arranged for providing a radiation having a wavelength between 400 and 600 nm and between 450 and 650 nm. Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelengths are effective and commonly implemented to achieve this effect.
Regarding claim 4, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the first temperature is no more than 120[Symbol font/0xB0]C (heat source heats device/appliance to provide an 
Regarding claim 7, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the heat source is a hot plate (7 of Figures 3 and 105/106/107 of Figures 15-17, 22 and 23). 
Regarding claim 8, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the radiation source is a pulsed laser source (Refer to paragraph 0202). 
Regarding claim 10, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose at least one of the heat source and the radiation source is configured for regulated operation thereof. The heat source and radiation source are both “configured for regulated operation” as both require at least means to turn the sources on and off which regulate operation thereof.  The pulse lasers operation must be regulated to provide the appropriate pulse duration and repetition thereof; additionally, the heat source is disclosed as operating over range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C which also requires controlled operation to ensure all these temperature values are able to be achieved.  
Regarding claim 11, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a 
Rollat-Corvol et al. are silent regarding the source of radiation being in the same opposable part as the source of heat. Rollat-Corvol et al. explains the device includes various treatment means, such as dispensing means, radiation means, etc., which are incorporated into the device to subject the hair to the particular treatment or combinations of treatments provided thereby. One of ordinary skill in the art understands that if the hair is to be subjected to intense light beams, it must be incorporated into the portion of the device disclosed by Rollat-Covol et al. which treats the hair where in the embodiments having a hinged housing, the opposable parts treat the hair; thus, the radiation source would need to be provided in at least one of the opposed parts. It is well-known in the art for heat and radiation sources to be provided in the same opposable part of a hair treatment device as evidenced by Warner et al. Warner et al. provide a hair treatment device (Refer to Figures 3 and 4) having opposed parts (32,34; 42,44) where the source of radiation and source of heat are provided in 
Rollat-Corvol et al. further disclose the radiation source is arranged for providing a radiation having a wavelength between 400 and 600 nm. Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelengths are effective and commonly implemented to achieve this effect.


Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rollat-Corvol et al. as evidenced by Warner et al. and further as evidenced by Samian et al. (US 20070167936).
Regarding claims 3 and 5, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above. Although Rollat-Corvol et al. do not explicitly state the radiation source providing a radiation having a wavelength between 400 and 600 nm and between 450 and 650 nm, Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), and the claimed wavelengths are effective and commonly implemented to achieve this effect as evidenced by Samain. The hair styling device of Samian (Refer to 
Regarding claim 6, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above. Although Rollat-Corvol et al. do not explicitly state the radiation source is arranged for providing a radiation having a wavelength of 550 nm, Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelength is effective and commonly implemented to achieve this effect as evidenced by Samain. The hair styling device of Samain (Refer to Abstract and Figures 1-19) provides a pulse radiation source which emits radiation in short pulsed durations . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. (US 20150173480), Mazed (US 20150059798) and Altshuler et al. (US 20040230258).

However, Washington et al. do not disclose the radiation source being a continuous wave laser, pulsed laser or intense pulse light device which emits radiation over a pulsed duration less than a thermal relaxation time of the melanin granules to heat the hair cortex to the second temperature higher than the first temperature. 
Washington et al. teach the radiation/light source 10 can be a plurality of light emitting diodes (LEDs) (Refer to paragraph 0062-0063).  Mazed discloses a similar hair care device where heat and radiation sources are provided to style hair. Mazed teaches the radiation source is an array of light emitting diodes, like that disclosed by Washington et al., or alternatively, an array of continuous wave (CW) /pulsed lasers (Refer to paragraph 0072). Thus, Mazed demonstrates that LEDs, continuous wave lasers and pulsed lasers are alternative, functional equivalent radiation/light sources which can be used interchangeably in such devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device disclosed by Washington et al. such that the radiation source be a pulsed laser or continuous wave laser as Mazed demonstrates it is well known and common practice in the art to use such lasers in hair care devices and because Mazed demonstrates LEDs, continuous wave lasers and pulsed lasers are art-recognized functional equivalents which can be used interchangeably. 
The combination of Washington and Mazed provide a hair styling device with a pulsed laser or continuous wave laser as the radiation source; however, the combination is silent regarding pulsed durations thereof being less than a thermal 2 of the targeted area” in order to raise the temperature of the hair to a range of about 50 to about 300 [Symbol font/0xB0]C (Refer to paragraph 0009). Since Washington et al. are concerned with preventing exposure of the hair to high temperatures, so as to prevent damage to hair, it is evident that the exposure durations at the lower end of the range of Altshuler et al. would be applicable, as the higher pulse durations would exceed the temperatures desired by Washington et al.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Washington et al. and Mazed such that the radiation source be configured to emit radiation over a pulse duration less than a thermal relaxation time of the melanin granules forming the hair cortex, as such is conventional practice per the well-established theory of selective photothermolysis, as demonstrated by Applicant, and as evidenced by Altshuler et al. which provides the overlapping wavelength and temperature ranges for reshaping hair, and a range of pulse durations which 
Regarding claim 2, the combination of Washington et al., Mazed and Altshuler et al. disclose the device of claim 1 above, wherein the first temperature is no more than 140 °C. Washington teaches the temperature is preferably between about 100 and 150°C (Refer to paragraph 0061) which includes values within the claimed range of less than 140°C.
Regarding claim 3, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 400 to 600 nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths which includes values of 315 nm to about 450 nm which also anticipates the range as it overlaps therewith (400 to 450 nm).
Regarding claim 4, the combination of Washington et al., Mazed and Altshuler et al., wherein the first temperature is no more than 120 °C. Washington teaches the temperature is preferably between about 100 and 150°C (Refer to paragraph 0061) which includes values within the claimed range of less than 120°C.
Regarding claim 5, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 450 nm to 650nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. 
Regarding claim 6, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 550 nm. Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed value as 550 nm is included therein. 
Regarding claim 7, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the heat source (9,5,6) is a hot plate (Refer to Figures 1-9).
Regarding claim 10, the combination of Washington et al., Mazed and Altshuler et al., wherein at least one of the heat source and the radiation source is configured for regulated operation thereof (Refer to Abstract and paragraphs 0070-0072 of Washington et al. Also, the continuous wave or pulsed laser of the combination requires regulated operation to ensure the operating parameters (wavelength, duration, power, etc.) are provided).
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Argument 1: Rollat-Corvol does not disclose a hair care device having a heat source and a radiation source as claimed. Paragraph 0202 merely states it is also possible to subject the hair to treatment by exposure to an intense light beam to bleach the hair; however, there is nothing in the reference to support that such exposure would be 
Response: Rollat-Corvol provides a device having a hinged housing with opposing parts and provides a heats source and radiation source. The device provides various treatment sources which subject the hair to respective treatments (abrasion, heat, acoustic impacts, radiation, etc.). The structural components are provided and as a result, the device is able to perform the claimed function. Although Applicant’s claims are not drawn to a method and therefore not limited to steps performed, the disclosure of Rollat-Corvol does disclose repeatedly that the different treatments are performed before, during or after abrading the hair (for example, refer to paragraphs 0200, 0201, 0312). Embodiments are provided in which the composition is applied while abraiding (Refer to paragraph 0082) and these embodiments provide the dispensing means as part of the device; it is understood that in order to perform the various treatments simultaneously with the abrasion, the device must incorporate the appropriate means associated with the particular treatment (e.g. dispensing/applying means, heating means, means for generating acoustic impacts and/or radiation means). 

Argument 2: Regarding the combination of Washington et al., Mazed and Altshuler, Applicant argues the rejection is based on hindsight because the  prior art is silent regarding the durations thereof being less than the thermal relaxation time of the melanin granules and the rejection refers to a portion of Applicant’s disclosure to cure the deficiencies. In order to make a proper determination under 103, the Office must put aside knowledge of Applicant’s disclosure and the legal conclusion must be based on 
Response: Applicant’s disclosure is not relied upon to cure deficiencies in the prior art. The claims do not recite a time requirement in standard units of measure (seconds, minutes, etc.); instead, the claim simply states the “source of radiation is configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules of heat the melanin granules”. The prior art need not use the exact same language as Applicant’s disclosure to teach the claimed limitations. For example, a claim may recite a length being 1 foot, and the prior art may teach the length being 12 inches; in this instance, different words are used but the same length is provided. The combination of Washington et al., Mazed and Altshuler provide the source of radiation being configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules. Altshuler teaches providing pulsed durations of 1 ns to 100 seconds in order to raise the temperature of hair to about 50 to 300 degrees Celsius, where the lower end of the pulsed duration range achieves shaping (straightening) at lower temperatures within the disclosed temperature range, while higher pulsed durations result in higher temperatures suitable for achieving other effects (e.g. depilating). A lower portion of the range disclosed by Altshuler includes values greater than or equal to about 1ns, and includes vales less than a value on the order of 2-3 ms. Applicant acknowledges that the thermal relaxation time is on the order of 2-3 ms. Thus, the prior art is not deficient as it provides the teachings for all of the claimed limitations. 


Applicant’s arguments with respect to the rejections under Washington ‘032 and the combination of Samain et al. and Lee have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. With regard to the rejection under Rollat-Corvol et al. above, it is noted that in order to achieve the bleaching effect with the pulsed laser the operating parameters (wavelength and pulsed duration) are the same as those disclosed by Applicant, where this is evidenced by Samain (Refer to US 2007/0167939 as described in rejection above and WO 2009074957).  Samain ‘957 discloses a hair styling device having a pulse laser radiation source which emits radiation for a pulsed durations less . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799